DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the amendment to the specification and drawings.  Accordingly the drawing objections have been withdrawn. 
Applicant’s arguments, filed with respect to the claim objections and rejections under 35 U.S.C. 112(b) regarding “transparent bin body” have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim objections and rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  Examiner recommends additional limitation regarding the structure and location of the components.  For example, Applicant’s amendment to the independent claims implies that actuator may be a paddle, but the claims do not link paddle with actuator or collocate the paddle and the actuator.  If Applicant would like to discuss the claims or the prior art further with the Examiner, Applicant is encouraged to contact the Examiner using the information below to schedule an interview.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2009/0229284: cited by Applicant) in view of Carew (US 2,899,804).
Regarding claim 1, Fulton discloses a refrigerator appliance (see at least refrigerator #22) defining a mutually-orthogonal vertical direction (see at least Figures 1 and 2, up and down direction), lateral direction (see at least Figures 1 and 2, left and right direction), and transverse direction (see at least Figures 1 and 2, into/out of the page), the refrigerator appliance comprising: a cabinet defining a chilled chamber (see at least paragraph [0018]: examiner notes that cabinet or housing is inherent to refrigerator); a door (see at least Figures 1 and 2 door #24) defining a dispenser recess (see at least Figures 1 and 2 frame #36) having a transverse opening (see at least Figures 1 and 2 aperture #38) extending vertically from a top recess end to a bottom recess end and laterally from a first recess side to a second recess side (see at 
Fulton does not disclose wherein the bin body defines a paddle groove to receive the dispenser actuator therein.  
However, providing an ice bin with a paddle groove to receive a dispenser actuator therein was old and well known in the art, as evidenced by Carew (see at least column 3, lines 6-37).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin of Fulton with wherein the bin body defines a paddle groove to receive the dispenser actuator therein, since, as evidenced by Carew, such provision was old and well-known in the art and would provide the benefit of allowing for 
Regarding claim 2, Fulton further discloses wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the bin body (see at least paragraph [0019]: ice hatch #72), and wherein a bin paddle is mounted to the bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet (see at least paragraph [0019]: the actuator #70 when in the mechanical linkage form discussed would meet paddle).
Regarding claim 8, Fulton further discloses further comprising a controller configured to initiate a bin fill operation, the bin fill operation comprising receiving a fill input from the dispenser actuator, and directing ice to the ice storage bin in response to receiving the fill input (see at least paragraph [0020]).

Claims 11, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 2009/0229284: cited by Applicant) in view of Carew (US 2,899,804), Hottenroth et al. (US 2018/0363966: cited by Applicant), and Mitchell (US 2012/0111041: previously cited).
Regarding claim 11, Fulton discloses a refrigerator appliance (see at least refrigerator #22) defining a mutually-orthogonal vertical direction (see at least Figures 1 and 2, up and down direction), lateral direction (see at least Figures 1 and 2, left and right direction), and transverse direction (see at least Figures 1 and 2, into/out of the page), the refrigerator appliance comprising: a cabinet defining a chilled chamber (see at least paragraph [0018]: examiner notes that cabinet or housing is inherent to refrigerator); a door (see at least Figures 1 and 2 door #24) defining a dispenser recess (see at least Figures 1 and 2 frame #36) having a transverse opening (see at least Figures 1 and 2 aperture #38) extending vertically from a top recess end to a bottom recess end and laterally from a first recess side to a second recess side (see at 
Fulton does not disclose wherein the bin body defines a paddle groove to receive the dispenser actuator therein.  
However, providing an ice bin with a paddle groove to receive a dispenser actuator therein was old and well known in the art, as evidenced by Carew (see at least column 3, lines 6-37).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin of Fulton with wherein the bin body defines a paddle groove to receive the dispenser actuator therein, since, as evidenced by Carew, such provision was old and well-known in the art and would provide the benefit of allowing for 
Fulton is silent regarding the bin body being transparent. 
Hottenroth et al. teaches another ice storage bin comprising a transparent bin body (see at least paragraph [0040])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice storage bin of Fulton with the bin body being transparent, as taught by Hottenroth et al., to improve the ice bin of Fulton by allowing for the user to view the ice within the ice bin (see at least Hottenroth et al. paragraph [0040]).
Fulton is silent regarding the dispensing assembly defining a water delivery passage, the water delivery passage being directed toward the dispenser recess; and the ice storage bin body defining a storage cavity rearward from the water delivery passage along the transverse direction.
Mitchell teaches another refrigerator dispensing assembly, the dispensing assembly defining a water delivery passage, the water delivery passage being directed toward the dispenser recess (see at least Figure 3, water source #116); and the ice storage bin body defining a storage cavity rearward from the water delivery passage along the transverse direction (see at least Figure 3, reservoir #72 extends rearward from water source #116).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator dispensing assembly of Fulton with the dispensing assembly defining a water delivery passage, the water delivery passage being directed toward the dispenser recess; and the ice storage bin body defining a storage cavity rearward from the water delivery passage along the transverse direction, as taught by Mitchell, to improve the refrigerator dispensing assembly of Fulton by providing water to the assembly (see at least Mitchell paragraph [0033]).

Regarding claim 12, Fulton, as modified above, further discloses wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the transparent bin body (see at least paragraph [0019]: ice hatch #72), and wherein a bin paddle is mounted to the transparent bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet (see at least paragraph [0019]: the actuator #70 when in the mechanical linkage form discussed would meet paddle).
Regarding claim 17, Fulton further discloses further comprising a controller configured to initiate a bin fill operation, the bin fill operation comprising receiving a fill input from the dispenser actuator, and directing ice to the ice storage bin in response to receiving the fill input (see at least paragraph [0020]).
Regarding claim 19, Fulton further discloses further comprising a controller configured to initiate a bin fill operation, the bin fill operation comprising receiving a fill input, receiving an ice-level signal from a detection sensor directed toward the ice storage bin within the dispenser recess, and directing ice to the ice storage bin in response to receiving the fill input (see at least paragraph [0020]).
Fulton does not disclose an interface panel spaced apart from the dispenser recess, nor that the fill input is received from the interface panel 
Mitchell teaches another refrigerator comprising an interface panel spaced apart from the dispenser recess and wherein a fill input is received from the interface panel (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Fulton with wherein the fill input is received from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Fulton in view of Hottenroth et al. by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of Carew as applied to claim 1 above, and further in view of Mitchell (US 2012/0111041: previously cited).
Regarding claim 3, Fulton is silent regarding the dispensing assembly further comprising a water delivery passage directed toward the dispenser recess and positioned forward from the ice storage bin along the transverse direction.
Mitchell teaches another refrigerator dispensing assembly, the dispensing assembly further comprising a water delivery passage directed toward the dispenser recess and positioned forward from the ice storage bin along the transverse direction (see at least Figure 3, water source #116; see also reservoir #72 extends rearward from water source #116).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator dispensing assembly of Fulton in view of Carew with the dispensing assembly further comprising a water delivery passage directed toward the dispenser recess and positioned forward from the ice storage bin along the transverse direction, as taught by Mitchell, to improve the refrigerator dispensing assembly of Fulton in view of Carew by providing water to the assembly (see at least Mitchell paragraph [0033]).
Regarding claim 10, Fulton further discloses further comprising a controller configured to initiate a bin fill operation, the bin fill operation comprising receiving a fill input, receiving an ice-level signal from a detection sensor directed toward the ice storage bin within the dispenser recess, and directing ice to the ice storage bin in response to receiving the fill input (see at least paragraph [0020]).
Fulton does not disclose an interface panel spaced apart from the dispenser recess, nor that the fill input is received from the interface panel. 
Mitchell teaches another refrigerator comprising an interface panel spaced apart from the dispenser recess and wherein a fill input is received from the interface panel (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Fulton in view of Carew with wherein the fill input is received from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Fulton in view of Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of Carew as applied to claim 1 above, and further in view of Miller et al. (US 2016/0025399: cited by Applicant).
Regarding claims 5 and 6, Fulton does not disclose wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom.
Miller et al. teaches another refrigerator with an ice storage bin (see at least ice container #220), wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity (see at least paragraph [0032]), and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom (see at least paragraphs [0041], [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Fulton in view of Carew with an ice storage bin, wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the .

Claim 9 (previously mislabeled 8 but otherwise unchanged) is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of Carew as applied to claim 1 above, and further in view of Mitchell (US 2012/0111041) and Mitchell et al. (US 2016/0201967): both previously cited.
Regarding claim 9, Fulton further discloses further comprising a controller configured to initiate a bin fill operation, the bin fill operation comprising receiving a fill input, and directing ice to the ice storage bin in response to receiving the fill input (see at least paragraph [0020]).
Fulton does not disclose an interface panel spaced apart from the dispenser recess, nor that the fill input is received from the interface panel. 
Mitchell teaches another refrigerator comprising an interface panel spaced apart from the dispenser recess and wherein a fill input is received from the interface panel (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Fulton in view of Carew with wherein the fill input is received from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Fulton in view of Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).
Fulton as modified by Mitchell does not disclose that the directing is for a predetermined time period. 
However, it is noted that there are only a finite number of methods available for detecting ice level in an ice storage bin.  In this regard it is noted that Mitchell et al. teaches that ice-level detection can involve a predetermined time threshold (see at least paragraph [0035]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Fulton in view of Carew and Mitchell with the directing is for a predetermined time period, since, as taught by Mitchell et al., such was a suitable and known provision for ice-level detection (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for use of a sensor less susceptible to adverse temperature conditions.  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of Carew, Hottenroth et al., and Mitchell as applied to claim 11 above, and further in view of Miller et al. (US 2016/0025399: cited by Applicant).
Regarding claims 14 and 15, Fulton does not disclose wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom.
Miller et al. teaches another refrigerator with an ice storage bin (see at least ice container #220), wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity (see at least paragraph [0032]), and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom (see at least paragraphs [0041], [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Fulton in view of Carew, Hottenroth et al., and Mitchell with an ice storage bin, wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of Carew, Hottenroth et al., and Mitchell as applied to claim 11 above, and further in view of Mitchell et al. (US 2016/0201967: previously cited).
Regarding claim 18, Fulton further discloses further comprising a controller configured to initiate a bin fill operation, the bin fill operation comprising receiving a fill input, and directing ice to the ice storage bin in response to receiving the fill input (see at least paragraph [0020]).
Fulton does not disclose an interface panel spaced apart from the dispenser recess, nor that the fill input is received from the interface panel. 
Mitchell teaches another refrigerator comprising an interface panel spaced apart from the dispenser recess and wherein a fill input is received from the interface panel (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Fulton with wherein the fill input is received from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Fulton in view of Carew, and Hottenroth et al. by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).
Fulton as modified by Mitchell does not disclose that the directing is for a predetermined time period. 
However, it is noted that there are only a finite number of methods available for detecting ice level in an ice storage bin.  In this regard it is noted that Mitchell et al. teaches that ice-level detection can involve a predetermined time threshold (see at least paragraph [0035]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Fulton in view of Carew, Hottenroth et al., and Mitchell with the directing is for a predetermined time period, since, as taught by Mitchell et al., such was a suitable and known provision for ice-level detection (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for use of a sensor less susceptible to adverse temperature conditions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763